Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jessica Keesee on 01/20/2022.

Claim 1 has been amended as follows: 
A mandrel for an elastomeric pump, comprising:
a body extending over a length from a first end to an opposing second end;
an outer diameter;
a cylindrically-shaped bore extending within the body;
an inlet port defined near the first end, the inlet port in fluid communication with the bore; and
a fill port defined by an intermediate portion of the body, the intermediate portion being disposed between the first end and the second end, the fill port extending through a lateral side of the body to the bore, the fill port in fluid communication with the bore,
wherein the outer diameter at a midpoint of the length is different than the outer diameter at each of the first end and the second end, 
wherein the intermediate portion of the body defines a concave surface having curvature that extends continuously between the first and second ends, the concave surface having a reduced diameter compared to a diameter of at least one of a first and second end of the intermediate portion.

Claim 7 has been amended as follows:

a body extending over a length from a first end to an opposing second end;
an outer diameter;
a cylindrically-shaped bore extending within the body;
an inlet port defined near the first end, the inlet port in fluid communication with the bore; and
a fill port defined by an intermediate portion of the body, the intermediate portion defining a concave surface having a curvature that extends continuously between 
wherein the outer diameter gradually transitions from a first outer diameter at a first end of the intermediate portion to a second, lesser, outer diameter at the fill port.

Claim 9 has been amended as follows:
The mandrel of claim 8, wherein the outer diameter gradually transitions from the second outer diameter at the fill port to a third, greater, outer diameter at the second end of the intermediate portion, 
wherein the concave surface 
wherein the concave surface 
Claim 11 has been amended as follows:
An elastomeric pump for an infusion assembly, comprising:
a mandrel comprising
a body extending over a length from a first end to an opposing second end,
an outer diameter,
a cylindrically-shaped bore extending within the body,
an inlet port defined near the first end, the inlet port in fluid communication with the bore, and

wherein the outer diameter at a midpoint of the length is different than the outer diameter at each of the first end and the second end, 
wherein the intermediate portion of the body defines a concave surface having a curvature that extends continuously between the first and second ends of the body, the concave surface having a reduced diameter compared to a diameter of at least one of a first and second end of the intermediate portion; and
an inflatable elastomeric bladder disposed on the mandrel, the bladder sealingly secured on the mandrel near each of the first end and the second end
wherein the concave surface defines a gap between an outer surface of the body and an inner surface of the inflatable elastomeric bladder when the inflatable elastomeric bladder is unexpanded.

Claim 15 has been cancelled
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The subject matter of independent claims 1, 7, and 11 in the EXAMINER’S AMENDMENT provided in the present office action could either not be found or was not suggested in the prior art of record. With respect to claims 1, 7, and 11, the prior art of record does not disclose or render obvious at the effective filing date of the invention the feature of: a concave surface having a curvature that extends continuously between the first and second ends of the body, as recited in claims 1, 7, and 11, in combination with the other elements recited in the independent claims. The concave surface of Sancoff et al. (US 5,105,983) does not have a curvature that extends continuously between the first and second ends of the body and the incorporation of such a feature would interfere with the hinged lever (76 of Fig. 4) attached to the body of Sancoff. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290. The examiner can normally be reached 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        


/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783